Citation Nr: 9904981	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) dental 
treatment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran reportedly had active service from September 1940 
to October 1945.  

Review of the claims file discloses that the Regional Office 
(RO) denied a claim for entitlement to VA dental treatment in 
July 1996 and that the veteran perfected an appeal of that 
decision.  The veteran also appeared at a hearing held at the 
RO in December 1998 before the undersigned, a member of the 
Board of Veterans' Appeals (Board).  


FINDINGS OF FACT

1.  The veteran did not file a claim for entitlement to VA 
dental treatment until many years after service.  

2.  No competent evidence is of record that would establish 
that the veteran currently has a compensable dental 
disability which is causally related to service or residuals 
of any dental trauma sustained in service.

3  The veteran was not a prisoner of war, does not have a 
service-connected disability, is not participating in a 
rehabilitation program, under 38 U.S.C. Chapter 31, and is 
not seeking treatment for a dental condition which is 
complicating a medical condition currently under treatment 
while receiving care and services under 38 U.S.C. Chapter 17.  


CONCLUSION OF LAW

The veteran's claim for entitlement to VA dental treatment is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran must submit a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the VA 
benefit system requires more than just an allegation.  The 
veteran must submit supporting evidence that is sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, 
under the following circumstances: 

Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment. 

Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at the time of discharge or 
release from active service, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition.  

Class II (a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 


reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (a)-(c) 
(1998).  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions and set no time limit for applying for treatment.  
This was changed in 1955, with the enactment of Public Law 
No. 84-83, which restricted Class II dental treatment to a 
one-time completion basis and required that the application 
for treatment be made within one year of release from 
service; and these provisions are contained in the current 
law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) and (C); 38 
C.F.R. § 17.161.  

According to the statement of the case, the veteran filed his 
claim for entitlement to VA dental treatment in 1996, many 
years after service.  Therefore, the veteran does not qualify 
for Class II VA outpatient dental treatment for the purpose 
of correcting a condition present upon his separation from 
service because his recent application was filed many years 
beyond the one-year time limit.  Thus, a claim for 
entitlement to such dental treatment is not well-grounded.  
Woodson v. Brown, 87 F.3d 1304 (Fed.Cir. 1996).  

As noted above, the veteran may also establish entitlement to 
indefinite VA dental treatment by establishing service 
connection for a compensable dental disability or service 
connection for a noncompensable dental disability due to 
combat wounds or service trauma.  In his substantive appeal, 
the veteran reported that he had gingivitis and bleeding gums 
in Germany and France and was treated for these conditions 
while on active duty.  He also asserted, in his substantive 
appeal, that he should be entitled to dental care for those 
conditions.  At the Board hearing in December 1998, the 
veteran testified under oath that his gums were bleeding 
pretty bad while in service overseas and that he believed he 
had cavities filled while in service.  However, gingivitis is 
not considered a disease entity and is not ratable; and 
periodontal disease or pyorrhea, treatable carious teeth and 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. §§ 3.382(c), 4.149 (1998).

Additionally, the RO has attempted to obtain the veteran's 
service dental records, but no such records have been 
located.  Even if such records, from over 50 years ago, were 
located, the veteran has submitted no competent evidence of a 
current dental disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Moreover, the veteran also testified that his 
current dental problem was that he had tartar and needed a 
dental cleaning.  Under these circumstances, the Board finds 
that a claim for VA Class I dental treatment is not well-
grounded.  Woodson, 87 F.3d 1304.  

The veteran also testified at the Board hearing that he did 
not sustain any wounds to his face or trauma to his teeth 
which knocked out or otherwise damaged his teeth.  As the 
veteran does not contend that he has a dental condition which 
is the result of combat wounds or other service trauma, the 
Board finds that a claim for entitlement to Class II VA 
dental treatment for the residuals of dental trauma is not 
well-grounded.  Woodson, 87 F.3d 1304.

The Board also notes that the veteran was not a prisoner of 
war, does not have a service-connected disability, is not 
participating in a rehabilitation program, under 38 U.S.C. 
Chapter 31, and is not seeking treatment for a dental 
condition which is complicating a medical condition currently 
under treatment while receiving care and services under 38 
U.S.C. Chapter 17.  Thus, any claim for entitlement to VA 
dental treatment is not well-grounded.  Woodson, 87 F.3d 
1304; 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(d)-(j) (1998).

The Board also notes that the VA has a heightened duty to 
assist in developing the facts pertinent to a claim where the 
veteran's service records are missing through no fault of his 
own.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, in this case, the veteran has not met the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for benefits is well-
grounded.  Therefore, the VA has no duty to assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for entitlement to VA 
dental treatment.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for the benefit sought.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Finally, the Board notes that the RO's failure to find the 
claim for entitlement to VA dental treatment not well-
grounded constitutes harmless error.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).  


ORDER

The appeal is denied.

		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

